Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2,927,851) (newly cited). Wilson discloses an acidic fertilizer-containing slag, wherein the slag contains 15% to 35% metallic iron, 1.5 to 20% zinc, and trace amounts of molybdenum. (See col. 3, lines 5-12.) Wilson teaches at col. 2, lines 19-41 that the metals in the slag react with sulfuric acid to form the corresponding metal sulfates. The difference between the composition disclosed by Wilson, and that recited in claims 1-4, 7-11, 14-17 and 20, is that Wilson does not disclose that the molybdenum sulfate should be present in an amount of about 0.1% to about 1.0% by weight. It would be obvious to provide a slag which contains about 0.1% by weight of molybdenum in the acidic fertilizer-containing slag of Wilson. One of ordinary skill in the art would be motivated to do so, since Wilson discloses that the molybdenum is present in a trace amount, and an amount of about 0.1% by weight is considered to constitute a “trace”. Regarding claims 7, 14 and 20, Wilson discloses at col. 2, line 23 that the slag contains manganese. 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6-8, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “at least one of…and” is improper Markush or alternative terminology. Applicant’s argument, that applicant is not limited to only Markush terminology in reciting multiple elements in the alternative and/or in combination, is not germane, since it is well-settled that proper alternative language can be used instead of Markush terminology. Applicant’s argument, that it is clear from claim 7 that the composition of claim 1 could include a manganese compound, potassium benzoate, or both a manganese compound and potassium benzoate, is not convincing, since such language does not close the group to only a manganese compound and potassium benzoate.
             Claims 13 and 19 are objected to as based on rejected parent claims, and would be allowed if written in independent form.
The following is a statement of reasons for the indication of allowable subject matter:  Wilson (US 2,927,851) discloses an acidic fertilizer-containing slag, wherein the slag contains 15% to 35% metallic iron, 1.5 to 20% zinc, and trace amounts of molybdenum. (See col. 3, lines 5-12.) Wilson teaches at col. 2, lines 19-41 that the metals in the slag react with sulfuric acid to form the corresponding metal sulfates. However there is no teaching, disclosure or suggestion .
Capelle et al (US 2015/0251963) is made of record for disclosing inorganic nutritive iron compositions which include zinc, manganese and molybdenum. (See Paragraphs [0052] and [0053].)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736